DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “300” (see page 10 lines 20, 21, 24, 27 and 33, page 11 lines 4 and 27, page 15 line 29).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 
Specification
The disclosure is objected to because of the following informalities:
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see page 4 line 30). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The recitation in page 6 lines 32-33; page 6 lines 33-34; page 7 line 3 “generator neural network 120 110” seems to be improper because it seems to be improperly constructed (see figure 1 and page 7 line 6 and 7); it is suggested to be changed to “generator neural network 120”
Appropriate correction is required.



Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-20 are allowed because a comprehensive search of prior art failed to teach, either alone or in combination, obtaining a plurality of simulation training inputs comprising one or more simulation images of a simulated version of the real-world environment captured while a simulated version of a robotic agent interacts with the simulated version of a real-world environment to perform a simulated version of a robotic task, obtaining a plurality of real-world training inputs comprising one or more real-world images of the real-world environment captured while the robotic agent interacts with the real-world environment to perform the robotic task, generating a plurality of adapted training inputs from the simulation training inputs by processing the simulation images using a generator neural network having a plurality of generator parameters, the generator neural network is configured to process the simulation image in accordance with trained values of the generator parameters to generate an adapted image that appears to be an image of the real-world environment, and training an action selection neural network on the adapted training inputs and the real-world training inputs to determine trained values of the action selection parameters from first values of the action selection parameters, comprising training the action selection neural network to generate accurate action selection outputs for both real-world training inputs and adapted training inputs while generating features that are invariant between real-world training inputs and adapted training inputs, as the applicant has claimed.

    PNG
    media_image1.png
    449
    661
    media_image1.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Levine, "Learning Hand-Eye Coordination for Robotic Grasping with Deep Learning and Large-Scale Data Collection," arxiv.org/abs/1603.02199, 8-28-2016.
Li (US 20180345496 A1) discloses adapting simulation data to real-world conditions encountered by physical processes.
Bai (US 20190084151 A1) discloses machine learning methods and apparatus for robotic manipulation and that utilize multi-task domain adaptation.
This application is in condition for allowance except for the following formal matters: 
See above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUAN A TORRES/Primary Examiner, Art Unit 2636